     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 1 of 18




GREGORY W. STEVENS (USB # 7315)
2825 East Cottonwood Parkway
Cottonwood Corporate Center
Suite 500
Salt Lake County, UT 84121-7060
Telephone: (801) 990-3388
Facsimile: (801) 606-7378
Email: utlaw@aol.com
Attorney for Plaintiff
Hyrum James Geddes



                       UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF UTAH, NORTHERN DIVISION



 HYRUM JAMES GEDDES,                      AMENDED COMPLAINT
                                          (FILED WITH CONSENT OF DEFENDANTS’
                Plaintiff,                COUNSEL PURSUANT TO FED. R. CIV.
        v.                                P. 15(a)(2))

 WEBER COUNTY, WEBER COUNTY               (JURY TRIAL DEMANDED)
 SHERIFF’S OFFICE, and CORPORAL
 WAYNE MOSS, DEPUTY ROBERT                Case No. 1:18-cv-00136-CW-PMW
 SHANER, DEPUTY KARLEE DRAKE,             Judge Clark Waddoups
 AND DEPUTY JAMIE TOONE                   Chief Magistrate Judge Paul M. Warner
 (formerly BEYER), in their individual
 capacities,

                Defendants.


      As and for this Complaint against Defendant Weber County (the “County”), a political

subdivision of the State of Utah; Weber County Sheriff’s Office (“WCSO”), a political

subdivision of the State of Utah; and Corporal Wayne Moss, Deputy Robert Shaner, Deputy

Karlee Drake, and Deputy Jamie Toone (formerly Beyer), in their individual capacities (the
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 2 of 18




“Individual Defendants”), who at all relevant times were acting under color of law and as an

officer, employee and agent of the County through the Weber County Sheriff’s Office,

collectively, the “Defendants,” Plaintiff Hyrum James Geddes, by and through his attorney,

alleges as follows:

                                 NATURE OF THE CASE

       1. This civil action seeks damages against pursuant to 42 U.S.C. § 1983 against:

(a) the Individual Defendants, in their individual capacities acting under color of law as

officers, employees and agents of the County and WCSO, for their violation of the Fourteenth

Amendment based on their use of excessive force against Mr. Geddes that was objectively

unreasonable given that no force was necessary at all, in violation of 42 U.S.C. § 1983; and

(b) the County and WCSO, based on their deliberate indifference to the rights of Mr. Geddes

and other members of the public under pretrial detention under the Fourteenth Amendment;

and by their inadequate training, supervision, lack of discipline, and continued retention of

the Individual Defendants, and the ratification of the actions of the Individual Defendants

by the County and Department, in violation of 42 U.S.C. § 1983.

                              JURISDICTION AND VENUE

       2. This Court has jurisdiction over this action pursuant to the following provisions:

(a) 28 U.S.C. § 1331, because this action arises under the Constitution and laws of the United

States; (b) 28 U.S.C. § 1343(3), because this action arises under a law of the United States

providing for equal rights; and (c) 42 U.S.C. §§ 1983 and 1988, because this action is being


                                             -2-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 3 of 18




brought pursuant to Section 1983 to redress deprivation of rights, privileges, and immunities

secured by the Constitution and laws of the United States.

       3. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because Defendants

reside and have been located within the jurisdiction of this Court; and because the unlawful

actions were committed by the Defendants within the jurisdiction of this Court.

                                          PARTIES

       4. Plaintiff Hyrum James Geddes is a citizen of the United States and was, during all

times relevant to this Complaint, a resident of the State of Arizona.

       5. The Individual Defendants, upon information and belief, are, and during all

relevant times have been, employees of Defendant County, by and through the WCSO and,

in particular, were employed by WCSO, at the Weber County Correctional Facility (the

“Correctional Facility”) as Correctional Officers, were acting during all times relevant to this

Complaint in their official capacities and under color of law; and are being sued in their

individual capacities; and reside in Weber County, Utah.

       6. Defendant WCSO, upon information and belief, is, and during all relevant times

has been, a political subdivision of the State of Utah; and, in that capacity, operates and

manages the Correctional Facility within Weber County and the employer of the Individual

Defendants, and is and has been the final policy-making authority over personnel decisions

in WCSO and the Correctional Facility; and has its principal place of business located in

Weber County, Utah.


                                              -3-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 4 of 18




                                   NOTICE OF CLAIM

       7. The requirements prescribed by Utah’s statutory notice of claim provisions,

including the Governmental Immunity Act of Utah (the “Act”), Utah Code Ann. § 63-30d-401,

are not applicable to the claims being asserted in this civil action because the claims being

asserted in this civil action are being brought pursuant to 42 U.S.C. § 1983.

                             EVENTS REQUIRING RELIEF

                              Conduct Under Color of Law

       8. During all times relevant to this Complaint, each of Defendants was acting under

color of the Constitution and, statutes, laws, ordinances, rules, regulations, customs, and

usages of the State of Utah, Weber County, WCSO, and the United States.

       9. At all times relevant to this Complaint, the Defendants had the duty and

opportunity not to interfere with and violate the mental and physical well-being and freedom

of Mr. Geddes and other members of the public with whom the Individual Defendants would

come into contact.

       10. The Individual Defendants, upon information and belief, engaged in the conduct

described below in accordance with custom, policy and/or practice of the County and WCSO

that encouraged, permitted and/or condoned such activity.

       11. During all times relevant to this Complaint, each Defendant engaged in the

wrongful acts described below with malice, evil intent, and reckless or callous indifference

to the federally protected rights of Mr. Geddes.


                                             -4-
      Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 5 of 18




                                   Mr. Geddes’ Arrest

       12. On July 16, 2017, Mr. Geddes was driving from a friend’s house and was pulled

over by a Utah Highway Patrol Trooper at approximately 2:57 p.m. within the corporate

limits of Ogden City.

       13. Mr. Geddes was subsequently charged by Ogden City with speeding at 10 m.p.h.

over the posted limit (an Infraction), driving under the influence (a Class B Misdemeanor),

and carrying a dangerous weapon (a Class B Misdemeanor) for having two inaccessible

firearms, which were locked in a toolbox in the bed of his pick-up truck, while under the

influence of alcohol.

       14. The Trooper asserted in a probable cause affidavit that Mr. Geddes’ speech was

slow and slurred and that he smelled of alcohol, though in fact he had not had an alcoholic

drink since the night before.

       15. The Trooper transported Mr. Geddes to the Weber County Correctional Facility

and obtained a warrant for a blood draw.

       16. Blood was drawn at the Weber County Correctional Facility at 4:53 p.m. on July

16, 2017, approximately 20 hours after Mr. Geddes had consumed an alcoholic beverage; but

the toxicology results showed that Mr. Geddes had a blood alcohol content of .25 grams per

100 milliliters of blood.

       17. Mr. Geddes and his family, however, have concerns about the blood draw

performed at the Weber County Correctional Facility.


                                            -5-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 6 of 18




                          The Unjustified Use of Deadly Force

       18. While he was being held at the Correctional Facility, Mr. Geddes was respectful

and cooperative with the arresting Trooper, all Correctional Officers, and the booking

personnel.

       19. After being searched and his personal property removed from his pockets,

Mr. Geddes was placed by Correctional Officers into a holding cell at the Weber County

Correctional Facility.

       20. While in a holding cell and while in handcuffs, one or more of the Individual

Defendants asked Mr. Geddes to remove his boots.

       21. At that point, Mr. Geddes, who had been thirsty for a long period, asked for a

glass of water; and, in response, one of the Correctional Officers threatened Mr. Geddes,

saying “remove your boots or we will remove them for you!”

       22. Stunned by the harshness of the reaction to Mr. Geddes’ request, Mr. Geddes

simply responded, “really?”

       23. Before Mr. Geddes was able to say or do anything else, the Individual Defendants

rushed him, grabbed him, and violently attacked Mr. Geddes, who was still in handcuffs and

unable to brace or catch himself, and slammed his head into the brick wall and concrete

floor with substantial, potentially deadly force.

       24. While they had Mr. Geddes pinned to the ground, the Individual Defendants then

forcibly removed Mr. Geddes’ boots, again while he was still in handcuffs.


                                             -6-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 7 of 18




       25. While removing Mr. Geddes boots, the Individual Defendants violently attacked

Mr. Geddes, who was still in handcuffs, pinning him to the ground with a knee and smashing

the back of his head and face into the concrete.

       26. When the Individual Defendants got up from pinning Mr. Geddes to the ground,

one of them said, “stay down!”

       27. The incident in the holding cell was, upon information and belief, recorded by the

Correctional Facility but, after repeated requests were made to the prosecuting attorney by

Mr. Geddes’ defense attorney in the criminal proceeding, the WCSO claimed that it had not

been preserved and that it no longer existed.

       28. The reason proffered by the WCSO for the failure to produce the recording is not

credible; and, upon information and belief, the WCSO either intentionally destroyed the

recording, knowing that it would reflect Mr. Geddes’ appearance and the beating that was

inflicted on him, or WCSO intentionally permitted the recording not to be preserved in spite

of its relevance to a criminal proceeding.

                   Deliberate Indifference by the County and WCSO

       29. The County and the WCSO had a clear constitutional duty and obvious need to

train, monitor, supervise and/or discipline employees of WCSO who occupied positions as

Correctional Officers about recurrent situations that such employees would be certain to

face, including but not limited the type of situation set forth above in this Complaint.




                                             -7-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 8 of 18




       30. Failure to provide specific training and failure to monitor, supervise, and/or

discipline such employees of WCSO who occupied positions as Correctional Officers of the

constitutional limits on the intentional and/or reckless use of deadly force and excessive

force, beyond any training provided through Police Officer Standards Training (“POST”),

created and creates a highly predictable consequence that a constitutional violation will

occur as it did here.

       31. The County and WCSO failed to provide specific training beyond that provided

through POST and failed to monitor, supervise and/or discipline employees of WCSO,

including but not limited to the Individual Defendants, on the use of that is objectively

reasonable or unreasonable in recurring situations presented to the Correctional Officers.

       32. The actions of the Individual Defendants, through their use of excessive,

objectively unreasonable, deadly force by way of a handcuffed detainee, causing serious

bodily injury to Mr. Geddes, given that no force at all was needed, alone demonstrate that

the Individual Defendants were not afforded even the minimal training needed to perform

the duties of their positions.

       33. Such failure to train, monitor, supervise and/or discipline on the part of the

County and WCSO, upon information and belief, constituted deliberate indifference to the

constitutional rights of Mr. Geddes and members of the public under the Fourteenth

Amendment.




                                           -8-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 9 of 18




               Ratification of the Actions of the Individual Defendants

       34. The County, by and through the WCSO, recorded the events described above in

this Complaint by way of one or more cameras located at the Correctional Facility that

monitored the cell in which Mr. Geddes was attacked and beaten.

       35. The County, by and through the WCSO, claimed to have lost the recording of the

incidents described in this Complaint, by, according to the WCSO, upgrading its computer

server and, in so doing, failing to preserve and maintain the recording of those events.

       36. The County and WCSO ratified and approved of the actions of the Individual

Defendants more fully described above and showed a deliberate and/or reckless indifference

to whether the Individual Defendants engaged in such a constitutional violation.

       37. The Individual Defendants, upon information and belief, continue to be employed

by WCSO as Correctional Officers.

                           Mr. Geddes’s Injuries and Losses

       38. As a direct and proximate result of the wrongful activities of the Defendants

described in the foregoing paragraphs of this Complaint, Mr. Geddes suffered serious, life-

threatening physical injuries.

       39. Although Mr. Geddes suffered serious, life-threatening injuries as a result of the

unjustified use of deadly force by the Individual Defendants, Mr. Geddes survived.

       40. The use of such excessive, objectively unreasonable, deadly force by the

Individual Defendants caused Mr. Geddes to suffer a massive head injury, substantial injury


                                             -9-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 10 of 18




to his elbow and wrists (from the handcuffs that he was still wearing), and significant injury

to both of his knees.

       41. Shortly after the use of such excessive, deadly force by the Officers, Mr. Geddes

experienced blurry vision, cognitive difficulties, and substantial pain to the back and side

of his head.

       42. Later, after Mr. Geddes was then placed in a cell in the general population with

other inmates, Mr. Geddes was seen by a nurse and given an ice pack for his head.

       43. Mr. Geddes’ father spoke with the Commander at the Correctional Facility, who

appeared to be fully aware of the severity of the injuries sustained by Mr. Geddes but

declined to provide any assurance that the Officers would not step into Mr. Geddes’ cell and

beat him up again and was unable to provide any assurance as to Mr. Geddes’ existing

health.

       44.     During the same conversation, the Commander of the Facility also told

Mr. Geddes’ father that the nurse would call him; and, when she never did so, Mr. Geddes

called the nurse, who would not provide any information about the seriousness of the

injuries that Mr. Geddes had sustained as a result of the beating but said that the Officers

would be on “better behavior” because of her observation of Mr. Geddes.

       45. After a long wait, Mr. Geddes was able to call his brother, who, in turn, arrived

at the Correctional Facility to bail Mr. Geddes out because of the Facility’s inability to vouch

for the safety and health of Mr. Geddes.


                                             -10-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 11 of 18




       46. Having observed the seriousness of the injuries that Mr. Geddes had sustained,

Mr. Geddes’ brother took him immediately to the Emergency Room at McKay Dee Hospital,

where he was given an x-ray of his elbow and a CT scan of his head.

       47. After the Hospital determined that Mr. Geddes did not appear to have suffered

injuries that threatened his life at that point, he was released from the Hospital with some

extra strength Ibuprofen and a large ice pack.

       48. After he was released, Mr. Geddes could barely wash his hair that night due to

the tenderness of his head.

       49. When he tried to lie down. Mr. Geddes could only lie on one side because of the

pain in his head and elbow.

       50. Mr. Geddes awoke frequently from the pain and flashbacks of the beating that he

had experienced by the Correctional Officers.

       51. Over the next couple of days, Mr. Geddes fell in and out of consciousness and was

unable to get out of bed.

       52. Mr. Geddes also lost his appetite and experienced depression as a result of the

pain and beating.

       53. Mr. Geddes constantly had a headache and anything, including noise, light,

standing up or even moving, made the headache worse.

       54. Following the beating, Mr. Geddes continued to experience dizziness and became

so lightheaded and faint that he would need to sit or lie down for a period.


                                            -11-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 12 of 18




       55. Also following the beating, Mr. Geddes experienced confusion in trying to handle

everyday tasks and was unable to or struggled to complete ordinary tasks; and felt clumsy

and stumbled throughout the day.

       56. For the first few days following the beating, Mr. Geddes was unable to read due

to his blurred vision.

       57. As a further consequence of the beating, Mr. Geddes also was unable to

remember events in his past.

       58. Mr. Geddes also continues to experience extreme pain in his knees, elbow and

wrists as a result of the beating.

       59. Mr. Geddes’ headaches have reduced in frequency but he still experiences painful

headaches that resulted from the beating; and his left eye does not appear to open as much

as his right eye.

       60. Mr. Geddes also continues to experience cognitive difficulties and difficulties with

coordination as a result of the injuries inflicted by the Individual Defendants, difficulties

which, Mr. Geddes has been informed and believes, will continue for the rest of his life.

       61. As a further direct and proximate result of the wrongful activities of the

Defendants described in the foregoing paragraphs of this Complaint, Mr. Geddes has

incurred actual medical expenses for treatment to his physical injuries, all in an amount to

be determined at trial.




                                             -12-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 13 of 18




       62. As a further direct and proximate result of the wrongful activities of the

Defendants described in the foregoing paragraphs of this Complaint, Mr. Geddes anticipates

that he will suffer physically and mentally from the beating inflicted by the Individual

Defendants, and will require continued physical rehabilitation, for the rest of his life.

       63. As a further direct and proximate result of the wrongful activities of the

Defendants described in the foregoing paragraphs of this Complaint, Mr. Geddes

experienced and will continue to experience trauma, stress, emotional pain, suffering, and

inconvenience of being subjected to excessive, deadly force when no force was required.

                                  CLAIMS FOR RELIEF

                                      COUNT I
                                   42 U.S.C. § 1983
               Deprivation of Rights Under the Fourteenth Amendment
                             (The Individual Defendants)

       64. The allegations contained in the preceding paragraphs of this Complaint are

restated as part of this Count as if fully alleged herein.

       65. Each of the Individual Defendants participated personally and directly in the

conduct, described more fully above, in which they employed deadly force against

Mr. Geddes and beat him unconscious.

       66. By virtue of the activities described in the foregoing paragraphs of this Complaint

stated in this Count, each of the Individual Defendants violated clearly established statutory

and constitutional rights of which a reasonable person would have known, based on the use



                                             -13-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 14 of 18




of deadly force against Mr. Geddes by the Individual Defendants when the use of force at all

was unjustified and unnecessary.

       67. The foregoing rights and duties are secured by the Fourteenth Amendment of the

United States Constitution and Section 1983 of Title 42 of the United States Code.

       68. As a direct and proximate consequence of these violations by the Individual

Defendants, Mr. Geddes has been damaged and will continue to be damaged, and each of the

Individual Defendants is liable for Mr. Geddes’s compensatory damages for physical injury

to Mr. Geddes; medical expenses and financial damages incurred; emotional pain, suffering,

inconvenience and mental anguish; and other nonpecuniary losses, all in an amount not yet

fully ascertained but at least equal to approximately $620,000, plus prejudgment interest

thereon.

       69. Each of the Individual Defendants are also responsible to pay punitive damages,

to punish these Defendants and to deter them and others from engaging in the same type

of unlawful conduct in the future, in an amount not yet fully ascertained, but at least equal

to three times’ actual damages, or approximately $1,860,000.

                                      COUNT II
                                   42 U.S.C. § 1983
               Deprivation of Rights Under the Fourteenth Amendment
                             (Weber County and WCSO)

       70. The allegations contained in the foregoing paragraphs of this Complaint are

realleged as if fully stated herein.



                                            -14-
    Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 15 of 18




       71.   By virtue of the activities described in the foregoing paragraphs of this

Complaint, the County and WCSO violated clearly established statutory and constitutional

rights of which a reasonable person would have known by having a custom, policy or

practice that encouraged, permitted and/or condoned the activity in which the Individual

Defendants engaged.

       72.   By virtue of the activities described in the foregoing paragraphs of this

Complaint, the County and WCSO also engaged in deliberate indifference and/or reckless

disregard of the deprivation of Mr. Geddes’s rights under the Fourteenth Amendment as

more fully described above, including but not limited to these Defendants’ failure to train,

monitor, supervise, and/or discipline the Individual Defendants; and the ratification of the

unlawful conduct of the Individual Defendants by the County and WCSO.

       73. Also by virtue of the activities described in the foregoing paragraphs of this

Complaint, the County, by and through the Correctional Facility, has willfully and knowingly

participated directly in an attempt to cover up the beating described above through the

“loss” of the video recording of events described in this Complaint.

       74. The foregoing rights and duties are secured by the Fourteenth Amendment of the

United States Constitution and Section 1983 of Title 42 of the United States Code.

       75.   The foregoing deliberate indifference by the County and WCSO was the

proximate cause of the injuries to Mr. Geddes described more fully above.




                                            -15-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 16 of 18




       76. As a direct and proximate consequence of these violations by the County and

WCSO, Mr. Geddes has been damaged and will continue to be damaged, and the County and

WCSO are liable for Mr. Geddes’s compensatory damages for emotional pain, suffering,

inconvenience, mental anguish, and other nonpecuniary losses, all in an amount not yet fully

ascertained but at least equal to approximately $620,000, plus prejudgment interest thereon.

                                 REQUEST FOR RELIEF

       77. WHEREFORE, Mr. Geddes respectfully demands judgment awarding him the

following:

       (a) on Count I, judgment that each of the Individual Defendants violated Section 1983

of Title 42 of the United States Code and that Mr. Geddes is entitled to damages from each

of the Individual Defendants in an amount to be determined at trial, including but not limited

to compensatory damages for physical injury pain, suffering, mental anguish, humiliation

and inconvenience, all in an amount to be determined at trial but at least equal to $620,000;

and punitive damages to punish and deter each of the Individual Defendants and to deter

others from engaging in the same unlawful conduct, in an amount to be determined at trial

but at least equal to three times’ actual damages, or $1,860,000;

       (b) on Count II, judgment that the County and WCSO violated Section 1983 of Title 42

of the United States Code and that Mr. Geddes is entitled to damages from the County and

WCSO in an amount to be determined at trial, including but not limited to compensatory




                                             -16-
     Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 17 of 18




damages for pain, suffering, mental anguish, humiliation and inconvenience, all in an

amount to be determined at trial but at least equal to $620,000;

       (c) costs and disbursements, including reasonable attorney’s fees at prevailing

market rates, for attorney’s with approximately 30 years’ experience and substantial

experience in handling civil rights cases and jury trials, incurred by Mr. Geddes in pursuing

this civil action and any appeal of the judgment in this civil action, pursuant to 42 U.S.C.

§ 1988;

       (d) prejudgment interest accrued between the date of the jury’s verdict and final

judgment, and post-judgment interest accrued between the date of final judgment and the

full and complete satisfaction of the judgment; and

       (e) such other and further relief as the Court may deem appropriate, including but

not limited to reinstatement and such other relief as is necessary to effectuate the purposes

of Section 1983 of Title 42 of the United States Code.

                                 JURY TRIAL DEMAND

       78. Mr. Geddes demands a trial by jury on each of the claims set forth in this

Complaint.

       Respectfully submitted this 11th day of February 2019:

                                                   /s/ Gregory W. Stevens
                                                   Gregory W. Stevens
                                                   Attorney for Plaintiff
                                                   Hyrum James Geddes



                                            -17-
    Case 1:18-cv-00136-CW-PMW Document 15 Filed 02/11/19 Page 18 of 18




                               CERTIFICATE OF SERVICE

      I hereby certify that, this 11th day of February 2019, I served a copy of the foregoing

Amended Complaint, via the ECF system, on the following counsel:

      Frank D. Mylar, Esquire
      Mylar Law, P.C.
      Mylar-Law@comcast.net

                                          /s/ Gregory W. Stevens
                                          Gregory W. Stevens
